Exhibit 10.1
 
EXECUTION COPY
 
 

 

 

 
 
 
 
 
 
 
 
 
 
 
 
 


SEPARATION AND DISTRIBUTION AGREEMENT
 
 
By and Between
 
 
THE BRINK’S COMPANY
 
 
and
 
 
BRINK’S HOME SECURITY HOLDINGS, INC.
 
Dated as of October 31, 2008
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 


TABLE OF CONTENTS
 
Page
 
 
ARTICLE I
 
Definitions
 


 
ARTICLE II
 
The Separation
 
SECTION 2.01.
Transfer of Assets and Assumption of Liabilities
8
SECTION 2.02.
Termination of Agreements
8
SECTION 2.03.
Disclaimer of Representations and Warranties
9
SECTION 2.04.
Release of Obligations Under Existing Credit Facility
9
SECTION 2.05.
Replacement of Credit Support
10
SECTION 2.06.
Replacement of Cash Concentration Account
10

 
ARTICLE III
 
Actions Pending the Distribution
 
SECTION 3.01.
Actions Prior to the Distribution
10
SECTION 3.02.
Conditions Precedent to Consummation of the Distribution
11

 
ARTICLE IV
 
The Distribution
 
SECTION 4.01.
The Distribution
12
SECTION 4.02.
Sole Discretion of Brink’s
13

 
ARTICLE V
 
Mutual Releases; Indemnification
 
SECTION 5.01.
Release of Pre-Closing Claims
13
SECTION 5.02.
Indemnification by BHS
15
SECTION 5.03.
Indemnification by Brink’s
16
SECTION 5.04.
Indemnification of Third Party Claims
16
SECTION 5.05.
Indemnification Obligations Net of Insurance Proceeds and Other Amounts
16
SECTION 5.06.
Procedures for Indemnification of Third Party Claims
17
SECTION 5.07.
Additional Matters
18
SECTION 5.08.
Remedies Cumulative
19
SECTION 5.09.
Survival of Indemnities
19
SECTION 5.10.
Limitation on Liability
19

 
 
i

--------------------------------------------------------------------------------


 
 
ARTICLE VI
 
Insurance Matters
 
SECTION 6.01.
Insurance Matters
19

 
ARTICLE VII
 
Exchange of Information; Confidentiality
 
SECTION 7.01.
Agreement for Exchange of Information; Archives
21
SECTION 7.02.
Ownership of Information
22
SECTION 7.03.
Compensation for Providing Information
22
SECTION 7.04.
Limitations on Liability
23
SECTION 7.05.
Other Agreements Providing for Exchange of Information
23
SECTION 7.06.
Production of Witnesses; Records; Cooperation
23
SECTION 7.07.
Confidentiality
24
SECTION 7.08.
Protective Arrangements
24

 
ARTICLE VIII
 
Dispute Resolution
 
SECTION 8.01.
Disputes
25
SECTION 8.02.
Escalation; Mediation
25
SECTION 8.03.
Court Actions
26

 
ARTICLE IX
 
Further Assurances and Additional Covenants
 
SECTION 9.01.
Further Assurances
26

 
ARTICLE X
 
Termination
 
SECTION 10.01.
Termination
27
SECTION 10.02.
Effect of Termination
27

 
ARTICLE XI
 
Miscellaneous
 
SECTION 11.01.
Counterparts; Entire Agreement; Corporate Power
27
SECTION 11.02.
Governing Law
28
SECTION 11.03.
Assignability
28
SECTION 11.04.
Third Party Beneficiaries
28
SECTION 11.05.
Notices
29
SECTION 11.06.
Severability
29
SECTION 11.07.
Force Majeure
29

 
 
ii

--------------------------------------------------------------------------------


 
 
SECTION 11.08.
Publicity
30
SECTION 11.09.
Expenses
30
SECTION 11.10.
Headings
30
SECTION 11.11.
Survival of Covenants
30
SECTION 11.12.
Waivers of Default
30
SECTION 11.13.
Specific Performance
30
SECTION 11.14.
Amendments
30
SECTION 11.15.
Interpretation
31
SECTION 11.16.
Jurisdiction; Service of Process
31
SECTION 11.17.
Currency
31
SECTION 11.18.
Late Payments
31



 
Schedule I
 
 
 
 
iii

--------------------------------------------------------------------------------


 
 


 
SEPARATION AND DISTRIBUTION AGREEMENT
 
THIS SEPARATION AND DISTRIBUTION AGREEMENT dated as of October 31, 2008, is by
and between THE BRINK’S COMPANY, a Virginia corporation (“Brink’s”), and BRINK’S
HOME SECURITY HOLDINGS, INC., a Virginia corporation (“BHS”).  Capitalized terms
used herein and not otherwise defined shall have the respective meanings
assigned to them in Article I hereof.
 
R E C I T A L S
 
WHEREAS, the board of directors of Brink’s has determined that it is in the best
interests of Brink’s and its shareholders to separate the existing businesses of
Brink’s into two independent businesses;
 
WHEREAS, in furtherance of the foregoing, it is appropriate and desirable to
effect the Separation and the Distribution, each as more fully described in this
Agreement and the Ancillary Agreements;
 
WHEREAS, Brink’s and BHS have prepared, and BHS has filed with the Commission,
the Form 10, which includes the Information Statement and sets forth appropriate
disclosure concerning BHS and the Distribution;
 
WHEREAS, the Distribution is intended to qualify as a tax-free spin-off under
Section 355 of the Code; and
 
WHEREAS, it is appropriate and desirable to set forth the principal corporate
transactions required to effect the Separation, the Distribution and certain
other agreements that will govern certain matters relating to the Separation,
the Distribution and the relationship of Brink’s, BHS and their respective
Subsidiaries following the Distribution.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:
 
ARTICLE I
 
Definitions
 
For the purpose of this Agreement, the following terms shall have the following
meanings:
 
“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority or any
federal, state, local, foreign or international arbitration or mediation
tribunal.
 
 
 

--------------------------------------------------------------------------------


 
 
“Affiliate” of any Person means a Person that controls, is controlled by or is
under common control with such Person.  As used herein, “control” of any entity
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.
 
“Agent” means the distribution agent to be appointed by Brink’s to distribute to
the shareholders of Brink’s, pursuant to the Distribution, the shares of BHS
Common Stock held by Brink’s.
 
“Agreement” means this Separation and Distribution Agreement, including the
Schedule hereto.
 
“Ancillary Agreements” means the Brand Licensing Agreement, the Employee Matters
Agreement, the Non-Compete Agreement, the Transition Services Agreement, the Tax
Matters Agreement and any instruments, assignments and other documents and
agreements executed in connection with the implementation of the transactions
contemplated by this Agreement, including Article II.
 
“Assets” means assets, properties and rights (including goodwill), wherever
located (including in the possession of vendors or other third parties or
elsewhere), whether real, personal or mixed, tangible, intangible or contingent,
in each case whether or not recorded or reflected or required to be recorded or
reflected on the books and records or financial statements of any Person,
including the following:
 
(a) all accounting and other books, records and files, whether in paper,
microfilm, microfiche, computer tape or disc, magnetic tape or any other form;
 
(b) all apparatus, computers and other electronic data processing equipment,
fixtures, machinery, furniture, office and other equipment, automobiles, trucks,
aircraft, rolling stock, vessels, motor vehicles and other transportation
equipment, special and general tools, test devices, prototypes and models and
other tangible personal property;
 
(c) all inventories of materials, parts, raw materials, supplies,
work-in-process and finished goods and products;
 
(d) all interests in real property of whatever nature, including easements,
whether as owner, mortgagee or holder of a Security Interest in real property,
lessor, sublessor, lessee, sublessee or otherwise;
 
(e) all interests in any capital stock or other equity interests of any
Subsidiary or any other Person; all bonds, notes, debentures or other securities
issued by any Subsidiary or any other Person; all loans, advances or other
extensions of credit or capital contributions to any Subsidiary or any other
Person; and all other investments in securities of any Person;
 
(f) all license agreements, leases of personal property, open purchase orders
for raw materials, supplies, parts or services, unfilled orders for the
manufacture and sale of products and other contracts, agreements or commitments
and all rights arising thereunder;
 
 
 
2

--------------------------------------------------------------------------------


 
 
(g) all letters of credit, performance bonds and other surety bonds;
 
(h) all written technical information, data, specifications, research and
development information, engineering drawings, operating and maintenance manuals
and materials and analyses prepared by consultants and other third parties;
 
(i) all domestic and foreign patents, copyrights, trade names, trademarks,
service marks and registrations and applications for any of the foregoing, mask
works, trade secrets, inventions, other proprietary information and licenses
from third parties granting the right to use any of the foregoing;
 
(j) all computer applications, programs and other software, including operating
software, network software, firmware, middleware, design software, design tools,
systems documentation and instructions;
 
(k) all cost information, sales and pricing data, customer prospect lists,
supplier records, customer and supplier lists, customer and vendor data,
correspondence and lists, product literature, artwork, design, development and
manufacturing files, vendor and customer drawings, formulations and
specifications, quality records and reports and other books, records, studies,
surveys, reports, plans and documents;
 
(l) all prepaid expenses, trade accounts and other accounts and notes
receivables;
 
(m) all claims or rights against any Person arising from the ownership of any
Asset, all rights in connection with any bids or offers and all claims, choses
in action or similar rights, whether accrued or contingent;
 
(n) all rights under insurance policies and all rights in the nature of
insurance, indemnification or contribution;
 
(o) all licenses (including radio and similar licenses), permits, approvals and
authorizations that have been issued by any Governmental Authority;
 
(p) cash or cash equivalents, bank accounts, lock boxes and other deposit
arrangements; and
 
(q) interest rate, currency, commodity or other swap, collar, cap or other
hedging or similar agreements or arrangements.
 
“BHS” has the meaning set forth in the preamble.
 
“BHS Business” means the businesses and operations of BHS, BHS Inc. and BHS
Canada.
 
“BHS Canada” means Brink’s Home Security Canada, Limited, a corporation
organized under the laws of British Columbia, Canada.
 
 
 
3

--------------------------------------------------------------------------------


 
 
“BHS Common Stock” means the common stock, $0.00 par value per share, of BHS.
 
“BHS Group” means BHS, BHS Inc., BHS Canada and any other Affiliate of BHS
immediately after the Distribution.
 
“BHS Inc.” means Brink’s Home Security, Inc., a Delaware corporation.
 
“BHS Indemnitees” has the meaning set forth in Section 5.03.
 
“BHS Stock Purchase Amount” has the meaning set forth in Section 3.02(g).
 
“Brand Licensing Agreement” means the Brand Licensing Agreement dated as of the
Distribution Date between Network and BHS.
 
“Brink’s” has the meaning set forth in the preamble.
 
“Brink’s Business” means (a) the business and operations of Brink’s and its
Subsidiaries (including Guarding) and other Affiliates immediately after the
Distribution and (b) except as otherwise expressly provided herein, any
terminated, divested or discontinued businesses or operations of Brink’s and its
Subsidiaries and other Affiliates.
 
“Brink’s Cash Concentration Account” has the meaning set forth in Section 2.06.
 
“Brink’s Common Stock” means the common stock, $1.00 par value per share, of
Brink’s.
 
“Brink’s Group” means Brink’s and each of its Subsidiaries (including Guarding)
and other Affiliates immediately after the Distribution.
 
“Brink’s Indemnitees” has the meaning set forth in Section 5.02.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commission” means the Securities and Exchange Commission.
 
“Consents” means any consents, waivers or approvals from, or notification
requirements to, any Person other than a member of either Group.
 
“Credit Support Instruments” has the meaning set forth in Section 2.05(a).
 
“Distribution” means the distribution, on a pro rata basis, by Brink’s to the
Record Holders of all the outstanding shares of BHS Common Stock owned by
Brink’s on the Distribution Date.
 
“Distribution Date” means the date determined in accordance with Section 3.02 on
which the Distribution occurs.
 
“Escalation Notice” has the meaning set forth in Section 8.02.
 
 
 
 
4

--------------------------------------------------------------------------------


 
 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.
 
“Form 10” means the registration statement on Form 10 filed by BHS with the
Commission to effect the registration of BHS Common Stock pursuant to the
Exchange Act in connection with the Distribution, as such registration statement
may be amended or supplemented from time to time.
 
“Governmental Approvals” means any notices, reports or other filings to be given
to or made with, or any consents, registrations, approvals, permits or
authorizations to be obtained from, any Governmental Authority.
 
“Governmental Authority” shall mean any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other legislative, judicial, regulatory, administrative or
governmental authority.
 
“Group” means either the Brink’s Group or the BHS Group, as the context
requires.
 
“Guarding” means Brink’s Guarding Services, Inc., a Delaware corporation.
 
“Indemnifying Party” has the meaning set forth in Section 5.05(a).
 
“Indemnitee” has the meaning set forth in Section 5.05(a).
 
“Indemnity Payment” has the meaning set forth in Section 5.05(a).
 
“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee or business information
or data.
 
“Information Statement” means the Information Statement to be sent to each
holder of Brink’s Common Stock in connection with the Distribution.
 
“Insurance Policies” means the insurance policies written by insurance carriers,
including those (if any) affiliated with Brink’s, pursuant to which BHS or one
or more of its Subsidiaries after the Distribution Date (or their respective
officers or directors) will be insured or self-insured parties after the
Distribution Date, including policies or certifications related to (a) the State
of Ohio Bureau of Workers’ Compensation Fund, (b) the State of Washington
Department of Labor and Industries Fund, (c) any other monopolistic fund of, or
social security or similar program recognized in, any state in the United States
that provides workers’ compensation and employee liability insurance for
entities that elect to participate in such funds and (d) any monopolistic fund
of, or social security or similar program recognized in, any province in Canada
that provides workers’ compensation and employee liability insurance.
 
 
 
5

--------------------------------------------------------------------------------


 
 
“Insurance Proceeds” means those monies:
 
(a) received by an insured (or its successor-in-interest) from an insurance
carrier;
 
(b) paid by an insurance carrier on behalf of the insured (or its
successor-in-interest); or
 
(c) received (including by way of set off) from any third party in the nature of
insurance, contribution or indemnification in respect of any Liability;
 
in any such case net of any applicable premium adjustments (including reserves
and retrospectively rated premium adjustments) and net of any costs or expenses
incurred in the collection thereof.
 
“Intercompany Accounts” has the meaning set forth in Section 2.02(a).
 
“Internal Transactions” means the steps set forth on Schedule I.
 
“Liabilities” means any and all claims, debts, demands, actions, causes of
action, suits, damages, obligations, accruals, accounts payable, reckonings,
bonds, indemnities and similar obligations, agreements, promises, guarantees,
make whole agreements and similar obligations, and other liabilities and
requirements, including all contractual obligations, whether absolute or
contingent, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, whenever arising, and including those arising under
any law, rule, regulation, Action, threatened or contemplated Action (including
the costs and expenses of demands, assessments, judgments, settlements and
compromises relating thereto and attorneys’ fees and any and all costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any such Actions or threatened or contemplated Actions), order or
consent decree of any Governmental Authority or any award of any arbitrator or
mediator of any kind, and those arising under any contract, commitment or
undertaking, including those arising under this Agreement or any Ancillary
Agreement, in each case, whether or not recorded or reflected or required to be
recorded or reflected on the books and records or financial statements of any
Person.
 
“Network” means Brink’s Network, Incorporated, a Delaware corporation.
 
“Non-Compete Agreement” means the Non-Compete Agreement dated as of the
Distribution Date between Brink’s and BHS.
 
“NYSE” means The New York Stock Exchange, Inc.
 
“Party” shall mean either party hereto, and “Parties” shall mean both parties
hereto.
 
 
 
 
6

--------------------------------------------------------------------------------


 
 
“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.
 
“Prime Rate” means the rate that JPMorgan Chase Bank, N.A. (or any successor
thereto or other major money center commercial bank agreed to by the Parties)
announces from time to time as its prime lending rate, as in effect from time to
time.
 
“Record Date” means the close of business on the date to be determined by the
Brink’s board of directors as the record date for determining the shares of
Brink’s Common Stock in respect of which shares of BHS Common Stock will be
distributed pursuant to the Distribution.
 
“Record Holders” has the meaning set forth in Section 4.01(b).
 
“Revolving Facility” means the revolving credit facility, in an aggregate amount
to be determined by BHS, to be obtained by BHS and/or one or more of its
Subsidiaries.
 
“Revolving Facility Agreement” means the agreement governing the Revolving
Facility, to be entered into among BHS and/or one or more of its Subsidiaries,
as the borrower or borrowers, the bank named therein as agent and the lending
banks named therein.
 
“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.
 
“Security Interest” means any mortgage, security interest, pledge, lien, charge,
claim, option, right to acquire, voting or other restriction, right-of-way,
covenant, condition, easement, encroachment, restriction on transfer or other
encumbrance of any nature whatsoever.
 
“Separation” means (a) the Internal Transactions, (b) any actions to be taken
pursuant to Article II and (c) if not otherwise included in the Internal
Transactions or addressed by Article II, any transfers of Assets and any
assumptions of Liabilities, in each case, between a member of one Group and a
member of the other Group, provided for in this Agreement or any Ancillary
Agreement.
 
“Specified Documents” means the Form 10, the Information Statement and any other
registration statement filed with the Commission in connection with the
Distribution by or on behalf of BHS or any other member of the BHS Group.
 
“Subsidiary” of any Person means any corporation or other organization whether
incorporated or unincorporated of which at least a majority of the securities or
interests having by the terms thereof ordinary voting power to elect at least a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries; provided, however that no
Person that is not directly or indirectly wholly owned by any other Person shall
be a Subsidiary of such other Person unless such other Person controls, or has
the right, power or ability to control, that Person.
 
 
 
7

--------------------------------------------------------------------------------


 
 
“Tax Matters Agreement” means the Tax Matters Agreement dated as of the
Distribution Date between Brink’s and BHS.
 
“Taxes” has the meaning set forth in the Tax Matters Agreement.
 
“Third Party Claim” means any assertion by a Person (including any Governmental
Authority) who is not a member of the Brink’s Group or the BHS Group of any
claim, or the commencement by any such Person of any Action, against any member
of the Brink’s Group or the BHS Group.
 
“Transaction Indemnitees” has the meaning set forth in Section 5.04.
 
“Transaction Third Party Claim” has the meaning set forth in Section 5.04.
 
“Transition Services Agreement” means the Transition Services Agreement dated as
of the Distribution Date between Brink’s and BHS.
 
ARTICLE II
 
The Separation
 
SECTION 2.01. Transfer of Assets and Assumption of Liabilities.  (a)  In the
event that it is discovered after the Distribution that there was an inadvertent
omission of the transfer or conveyance by one Party (or any other member of its
Group) to the other Party (or any other member of its Group) of any Asset that,
had the Parties given specific consideration to such Asset prior to the
Distribution, would have otherwise been so transferred or conveyed pursuant to
this Agreement or any Ancillary Agreement, the Parties agree promptly to effect
such transfer or conveyance of such Asset.
 
(b)  Each of Brink’s and BHS agrees on behalf of itself and its Subsidiaries
that (i) the provisions of the Tax Matters Agreement shall exclusively govern
the allocation of Assets and Liabilities related to Taxes and (ii) the
provisions of the Employee Matters Agreement shall exclusively govern the
allocation of Assets and Liabilities related to the existing U.S. and Canadian
employee benefits and pension plans of Brink’s, which plans cover employees and
former employees of members of both the Brink’s Group and the BHS Group.
 
SECTION 2.02. Termination of Agreements. (a)  Except as set forth in
Section 2.02(b) or as otherwise provided by the steps constituting the Internal
Transactions, in furtherance of the releases and other provisions of
Section 5.01, BHS and each other member of the BHS Group, on the one hand, and
Brink’s and each other member of the Brink’s Group, on the other hand, hereby
terminate any and all agreements, arrangements, commitments and understandings
(including (i) all intercompany accounts payable or accounts receivable
(“Intercompany Accounts”) accrued as of the Distribution Date and (ii) the
existing sublicenses pursuant to which BHS Inc. and BHS Canada sublicense
certain intellectual property from Guarding), whether or not in writing, between
or among BHS and/or any other member of the BHS Group, on the one hand, and
Brink’s and/or any other member of the Brink’s Group, on the other hand,
effective as of the Distribution Date.  No such terminated Intercompany Account,
agreement, arrangement, commitment or understanding (including any provision
thereof that purports to survive termination) shall be of any further force or
effect after the Distribution Date.  Each Party shall, at the reasonable request
of the other Party, take, or cause to be taken, such other actions as may be
necessary to effect the foregoing.
 
 
 
8

--------------------------------------------------------------------------------


 
 
(b)  The provisions of Section 2.02(a) shall not apply to any of the following
agreements, arrangements, commitments, understandings or Intercompany Accounts
(or to any of the provisions thereof):  (i) this Agreement and the Ancillary
Agreements (and each other agreement, arrangement, commitment, understanding or
Intercompany Account expressly contemplated by this Agreement or any Ancillary
Agreement to be entered into by either Party or any other member of its Group);
(ii) any existing agreements, arrangements, commitments or understandings to
provide services between a member of the BHS Group, on the one hand, and a
member of the Brink’s Group, on the other hand, that have been entered into in
the ordinary course of business and on an arms-length basis; (iii) any
agreements, arrangements, commitments or understandings described in
Section 6.01(f); and (iv) any other agreements, arrangements, commitments,
understandings or Intercompany Accounts that this Agreement or any Ancillary
Agreement expressly contemplates will survive the Distribution Date.
 
SECTION 2.03. Disclaimer of Representations and Warranties.  Each of Brink’s (on
behalf of itself and each other member of the Brink’s Group) and BHS (on behalf
of itself and each other member of the BHS Group) understands and agrees that,
except as expressly set forth herein or in any Ancillary Agreement, no party to
this Agreement, any Ancillary Agreement or any other agreement or document
contemplated by this Agreement or any Ancillary Agreement, is representing or
warranting in any way as to any Assets, businesses or Liabilities transferred or
assumed as contemplated hereby or thereby, as to any consents or approvals
required in connection therewith, as to the value or freedom from any Security
Interests of, or any other matter concerning, any Assets of such party, or as to
the absence of any defenses or right of setoff or freedom from counterclaim with
respect to any claim or other Asset, including any accounts receivable, of any
such party, or as to the legal sufficiency of any assignment, document or
instrument delivered hereunder to convey title to any Asset or thing of value
upon the execution, delivery and filing hereof or thereof.  Except as may
expressly be set forth herein or in any Ancillary Agreement, any such Assets are
being transferred on an “as is,” “where is” basis and the respective transferees
shall bear the economic and legal risks that (a) any conveyance shall prove to
be insufficient to vest in the transferee good and marketable title, free and
clear of any Security Interest, and (b) any necessary Governmental Approvals or
other Consents are not obtained or that any requirements of laws or judgments
are not complied with.
 
SECTION 2.04. Release of Obligations Under Existing Credit Facility.  Brink’s
acknowledges that all obligations of BHS Inc. under (a) the Credit Agreement
dated as of August 11, 2006, among Brink’s, the subsidiary borrowers referred to
therein, certain subsidiaries of Brink’s (including BHS Inc.), as guarantors,
various lenders thereto, Bank of Tokyo-Mitsubishi UFJ Trust Company, as
documentation agent, Bank of America, N.A. and JPMorgan Chase Bank N.A., as
syndication agents, Wachovia Bank, National Association, as administrative
agent, and Wachovia Capital Markets, LLC and J.P. Morgan Securities Inc., as
joint lead arrangers and joint bookrunners, and (b) the Letter of Credit
Agreement dated as of July 23, 2008, among Brink’s, certain subsidiaries of
Brink’s that are signatories thereto as guarantors and ABN AMRO Bank N.V., in
each case, shall be automatically released and discharged upon the consummation
of the Distribution, pursuant to the terms of such Credit Agreement.
 
 
 
9

--------------------------------------------------------------------------------


 
 
SECTION 2.05. Replacement of Credit Support.  (a)  Except for the surety bonds,
cash, letters of credit or other similar instruments described in
Section 6.01(f)(ii), BHS shall use reasonable efforts to arrange, at its sole
cost and expense, effective prior to or on the Distribution Date, to replace all
guarantees, covenants, indemnities, surety bonds, letters of credit or similar
assurances or credit support provided by Brink’s or any other member of the
Brink’s Group for the benefit of BHS or any other member of the BHS Group
(“Credit Support Instruments”) with alternate arrangements that do not require
any credit support from Brink’s or any other member of the Brink’s Group, and
shall use reasonable efforts to obtain from the beneficiaries of such Credit
Support Instruments written releases indicating that Brink’s or such other
member of the Brink’s Group will, effective upon the consummation of the
Distribution, have no liability with respect to such Credit Support Instruments,
in each case reasonably satisfactory to Brink’s, provided that in the event that
BHS shall not have obtained all such releases on or prior to the date that is 90
days following the Distribution Date, BHS shall provide Brink’s with letters of
credit or guarantees, in each case issued by a bank reasonably acceptable to
Brink’s, against losses arising from all such Credit Support Instruments with
respect to which such releases have not been obtained.
 
(b)  Brink’s shall provide BHS with written notice of all Credit Support
Instruments a reasonable period prior to the Distribution.
 
SECTION 2.06. Replacement of Cash Concentration Account. Prior to the
Distribution, (a) BHS will establish a bank account into which cash collections
of BHS and any other member of the BHS Group will be automatically directed in a
manner similar to the existing Brink’s account (the “Brink’s Cash Concentration
Account”) into which cash collections of BHS previously have been swept, by way
of automatic transfers, at the end of each business day and from which, on each
subsequent business day, funds required by BHS or any other member of the BHS
Group for accounts payable and payroll automatically are transferred to accounts
of BHS or such other member of the BHS Group from which BHS or such other member
of the BHS Group makes cash disbursements and (b) Brink’s will simultaneously
terminate the automatic movement of BHS funds into and out of the Brink’s Cash
Concentration Account.
 
ARTICLE III
 
Actions Pending the Distribution
 
SECTION 3.01. Actions Prior to the Distribution. (a)  Subject to the conditions
specified in Section 3.02 and subject to Section 4.02, Brink’s and BHS shall use
reasonable best efforts to consummate the Distribution.  Such actions shall
include those specified in this Section 3.01 to the extent not taken prior to
the Distribution Date.
 
(b)  Prior to the Distribution Date, Brink’s shall mail the Information
Statement to the holders of Brink’s Common Stock as of the Record Date.
 
 
 
 
10

--------------------------------------------------------------------------------


 
 
(c)  BHS shall prepare and file, and shall use reasonable best efforts to have
approved prior to the Distribution Date, an application for the listing of the
BHS Common Stock to be distributed in the Distribution on the NYSE or another
national securities exchange, subject to official notice of distribution.
 
(d)  Prior to the Distribution Date, Brink’s shall duly elect, as members of the
BHS board of directors, the individuals listed as members of the BHS board of
directors in the Information Statement and such individuals shall continue to be
members of the BHS board of directors as of the Distribution Date.
 
(e)  Immediately prior to the Distribution Date, the certificate of
incorporation and bylaws of BHS, each in substantially the form filed as an
exhibit to the Form 10, shall be in effect.
 
(f)  Brink’s and BHS shall, subject to Section 4.02, take all reasonable steps
necessary and appropriate to cause the conditions set forth in Section 3.02 to
be satisfied and to effect the Distribution on the Distribution Date.
 
SECTION 3.02. Conditions Precedent to Consummation of the Distribution.  As soon
as practicable after the date of this Agreement, subject to Section 4.02, the
Parties shall use reasonable best efforts to satisfy the following conditions
prior to the consummation of the Distribution.  The obligations of the Parties
to consummate the Distribution shall be conditioned on the satisfaction, or
waiver by Brink’s, of the following conditions:
 
(a)  Each Ancillary Agreement shall have been executed by each party thereto.
 
(b)  The existing license pursuant to which Guarding licenses certain
intellectual property from Network shall have been amended to exclude from such
license to Guarding the use of the Trade Symbols (as defined in the Brand
Licensing Agreement) to the extent that the Brand License Agreement will
prohibit Network from licensing such use to parties other than BHS or its
Subsidiaries.
 
(c)  The Form 10 shall have been filed with the Commission and declared
effective by the Commission, no stop order suspending the effectiveness of the
Form 10 shall be in effect, no proceedings for such purpose shall be pending
before or threatened by the Commission and the Information Statement shall have
been mailed to holders of Brink’s Common Stock as of the Record Date.
 
(d)  The BHS Common Stock shall have been accepted for listing on the NYSE or
another national securities exchange, subject to official notice of issuance.
 
(e)  A private letter ruling from the Internal Revenue Service in form and
substance satisfactory to Brink’s in its sole discretion shall have been
obtained, and shall continue in effect, that, among other things, confirms, for
U.S. federal income tax purposes (i) the Distribution’s tax-free status under
Section 355 of the Code and (ii) the non-recognition of gain or loss by, and the
non-inclusion in the income of, any shareholder of Brink’s Common Stock upon the
receipt by such shareholder of shares of BHS Common Stock pursuant to the
Distribution.
 
 
 
 
11

--------------------------------------------------------------------------------


 
 
 
 
(f)  A favorable opinion from Cravath, Swaine & Moore LLP in form and substance
satisfactory to Brink’s in its sole discretion shall have been obtained that,
among other things, confirms, for U.S. federal income tax purposes (i) the
Distribution’s tax-free status under Section 355 of the Code and (ii) the
non-recognition of gain or loss by, and the non-inclusion in the income of, any
shareholder of Brink’s Common Stock upon the receipt by such shareholder of
shares of BHS Common Stock pursuant to the Distribution.
 
(g)  Brink’s shall have paid to BHS $100 (the “BHS Stock Purchase Amount”) in
cash as consideration for the 100 shares of BHS Common Stock issued to Brink’s
pursuant to the Subscription Agreement between Brink’s and BHS dated as of
May 27, 2008.
 
(h)  The Internal Transactions shall have been completed.
 
(i)  The Revolving Facility Credit Agreement shall have become effective.
 
(j)  Any material Governmental Approvals and any other material Consents
necessary to consummate the Distribution shall have been obtained and be in full
force and effect.
 
(k)  No order, injunction or decree issued by any Governmental Authority of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Distribution shall be in effect, and no other event outside
the control of Brink’s shall have occurred or failed to occur that prevents the
consummation of the Distribution.
 
(l)  No other events or developments shall have occurred prior to the
Distribution Date that, in the judgment of the board of directors of Brink’s,
would result in the Distribution having a material adverse effect on Brink’s or
on the shareholders of Brink’s.
 
(m)  The actions set forth in Sections 3.01(b), (d) and (e) shall have been
completed.
 
The foregoing conditions are for the sole benefit of Brink’s and shall not give
rise to or create any duty on the part of Brink’s or the Brink’s board of
directors to waive or not waive such conditions or in any way limit the right of
Brink’s to terminate this Agreement as set forth in Article XI or alter the
consequences of any such termination from those specified in such Article.  Any
determination made by the Brink’s board of directors prior to the Distribution
concerning the satisfaction or waiver of any or all of the conditions set forth
in this Section 3.02 shall be conclusive.
 
ARTICLE IV
 
The Distribution
 
SECTION 4.01. The Distribution. (a)  BHS shall cooperate with Brink’s to
accomplish the Distribution and shall, at the direction of Brink’s, promptly
take any and all actions necessary or desirable to effect the
Distribution.  Brink’s shall select any investment bank or manager in connection
with the Distribution, as well as any financial printer, solicitation and/or
exchange agent and financial, legal, accounting and other advisors for
Brink’s.  Brink’s and BHS, as the case may be, will provide, or cause the
applicable member of its Group to provide, to the Agent all share certificates
and any information required in order to complete the Distribution.
 
 
 
12

--------------------------------------------------------------------------------


 
 
(b)  Subject to the terms and conditions set forth in this Agreement, (i) on or
prior to the Distribution Date, Brink’s will deliver to the Agent for the
benefit of holders of record as of the Distribution Date of all the shares of
Brink’s Common Stock that were outstanding on the Record Date, including any
Person to whom any holder of shares of Brink’s Common Stock as of the Record
Date transfers, after the Record Date but prior to the Distribution Date, such
shares of Brink’s Common Stock (all such holders of record as of the
Distribution Date, the “Record Holders”), all the issued and outstanding shares
of BHS Common Stock then owned by Brink’s or any other member of the Brink’s
Group and book-entry transfer authorizations for such shares and (ii) on the
Distribution Date, Brink’s shall instruct the Agent to distribute, by means of a
pro rata dividend, to each Record Holder (or such Record Holder’s bank or
brokerage firm on such Record Holder’s behalf) electronically, by direct
registration in book-entry form, one share of BHS Common Stock for each share of
Brink’s Common Stock held by such Record Holder.  The Distribution shall be
effective at 11:59 p.m. New York city time on the Distribution Date.  On or
immediately following the Distribution Date, the Agent will mail an account
statement indicating the number of shares of BHS Common Stock that have been
registered in book-entry form in the name of each Record Holder that holds
physical share certificates representing its shares of Brink’s Common Stock and
that is the registered holder of the shares represented by those certificates.
 
SECTION 4.02. Sole Discretion of Brink’s.  Brink’s shall, in its sole and
absolute discretion, determine the Distribution Date and all terms of the
Distribution, including the form, structure and terms of any transactions and/or
offerings to effect the Distribution and the timing of and conditions to the
consummation thereof.  In addition and notwithstanding anything to the contrary
set forth below, Brink’s may at any time and from time to time until the
completion of the Distribution decide to abandon the Distribution or modify or
change the terms of the Distribution, including by accelerating or delaying the
timing of the consummation of all or part of the Distribution.
 
ARTICLE V
 
Mutual Releases; Indemnification
 
SECTION 5.01. Release of Pre-Closing Claims. (a)  Except as provided in
Section 5.01(c) and except for claims described in Section 6.01(f), effective as
of the Distribution Date, BHS does hereby, for itself and each other member of
the BHS Group, their respective Affiliates (other than any member of the Brink’s
Group), successors and assigns, and all Persons who at any time prior to the
Distribution Date have been shareholders, directors, officers, agents or
employees of any member of the BHS Group (in each case, in their respective
capacities as such), remise, release and forever discharge Brink’s and the other
members of the Brink’s Group, their respective Affiliates (other than any member
of the BHS Group), successors and assigns, and all Persons who at any time prior
to the Distribution Date have been shareholders, directors, officers, agents or
employees of any member of the Brink’s Group (in each case, in their respective
capacities as such), and their respective heirs, executors, administrators,
successors and assigns, from any and all Liabilities whatsoever, whether at law
or in equity (including any right of contribution), whether arising under any
contract or agreement, by operation of law or otherwise, existing or arising
from any acts or events occurring or failing to occur or alleged to have
occurred or to have failed to occur or any conditions existing or alleged to
have existed on or before the Distribution Date, including in connection with
the transactions and all other activities to implement the Separation or the
Distribution.
 
 
 
13

--------------------------------------------------------------------------------


 
 
(b)  Except as provided in Section 5.01(c), effective as of the Distribution
Date, Brink’s does hereby, for itself and each other member of the Brink’s
Group, their respective Affiliates (other than any member of the BHS Group),
successors and assigns, and all Persons who at any time prior to the
Distribution Date have been shareholders, directors, officers, agents or
employees of any member of the Brink’s Group (in each case, in their respective
capacities as such), remise, release and forever discharge BHS, the other
members of the BHS Group, their respective Affiliates (other than any member of
the Brink’s Group), successors and assigns, and all Persons who at any time
prior to the Distribution Date have been shareholders, directors, officers,
agents or employees of any member of the BHS Group (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities whatsoever,
whether at law or in equity (including any right of contribution), whether
arising under any contract or agreement, by operation of law or otherwise,
existing or arising from any acts or events occurring or failing to occur or
alleged to have occurred or to have failed to occur or any conditions existing
or alleged to have existed on or before the Distribution Date, including in
connection with the transactions and all other activities to implement the
Separation or the Distribution.
 
(c)  Nothing contained in Section 5.01(a) or (b) shall impair any right of any
Person to enforce this Agreement, any Ancillary Agreement or any agreements,
arrangements, commitments or understandings that are specified in
Section 2.02(b) not to terminate as of the Distribution Date, in each case in
accordance with its terms.  Nothing contained in Section 5.01(a) or (b) shall
release any Person from:
 
(i) any Liability provided in or resulting from any agreement among any members
of the Brink’s Group or the BHS Group that is specified in Section 2.02(b) as
not to terminate as of the Distribution Date, or any other Liability specified
in such Section 2.02(b) as not to terminate as of the Distribution Date;
 
(ii) any Liability, contingent or otherwise, assumed, transferred, assigned or
allocated to the Group of which such Person is a member in accordance with, or
any other Liability of any member of any Group under, this Agreement or any
Ancillary Agreement;
 
(iii) any Liability that the Parties may have with respect to indemnification or
contribution pursuant to this Agreement for claims brought against the Parties
or the members of their respective Groups or any of their respective
Subsidiaries or Affiliates or any of the respective directors, officers,
employees or agents of any of the foregoing by third Persons, which Liability
shall be governed by the provisions of this Article V and, if applicable, the
appropriate provisions of the Ancillary Agreements; or
 
 
 
 
14

--------------------------------------------------------------------------------


 
 
(iv) any Liability the release of which would result in the release of any
Person other than a Person released pursuant to this Section 5.01.
 
In addition, nothing contained in Section 5.01(a) shall release Brink’s from
honoring its existing obligations to indemnify any director, officer or employee
of BHS or any of its Subsidiaries on or prior to the Distribution Date who was a
director, officer or employee of Brink’s or any of its Subsidiaries on or prior
to the Distribution Date, to the extent such director, officer or employee
becomes a named defendant in any litigation involving Brink’s or any of its
Subsidiaries and was entitled to such indemnification pursuant to then existing
obligations.
 
(d)  BHS shall not make, and shall not permit any other member of the BHS Group
to make, any claim or demand, or commence any Action asserting any claim or
demand, including any claim of contribution or any indemnification, against
Brink’s or any other member of the Brink’s Group, or any other Person released
pursuant to Section 5.01(a), with respect to any Liabilities released pursuant
to Section 5.01(a).  Brink’s shall not, and shall not permit any other member of
the Brink’s Group, to make any claim or demand, or commence any Action asserting
any claim or demand, including any claim of contribution or any indemnification
against BHS or any other member of the BHS Group, or any other Person released
pursuant to Section 5.01(b), with respect to any Liabilities released pursuant
to Section 5.0l(b).
 
(e)  It is the intent of each of Brink’s and BHS, by virtue of the provisions of
this Section 5.01, to provide for a full and complete release and discharge of
all Liabilities existing or arising from all acts and events occurring or
failing to occur or alleged to have occurred or to have failed to occur and all
conditions existing or alleged to have existed on or before the Distribution
Date, between or among BHS or any other member of the BHS Group, on the one
hand, and Brink’s or any other member of the Brink’s Group, on the other hand
(including any contractual agreements or arrangements existing or alleged to
exist between or among any such members on or before the Distribution Date),
except as expressly set forth in Section 5.01(c).  At any time, at the request
of the other Party, each Party shall cause each member of its respective Group
to execute and deliver releases reflecting the provisions hereof.
 
SECTION 5.02. Indemnification by BHS.  Except as provided in Section 5.05, BHS
shall indemnify, defend and hold harmless Brink’s, each other member of the
Brink’s Group and each of their respective former and current directors,
officers and employees, and each of the heirs, executors, successors and assigns
of any of the foregoing (collectively, the “Brink’s Indemnitees”), from and
against any and all Liabilities of the Brink’s Indemnitees relating to, arising
out of or resulting from any of the following items (without duplication):
 
(a)  the BHS Business, including the failure of BHS or any other member of the
BHS Group or any other Person to pay, perform or otherwise promptly discharge
any Liability relating to or arising out of or resulting from the BHS Business
in accordance with its terms, whether prior to or after the Distribution Date or
the date hereof; and
 
(b)  any breach by BHS or any other member of the BHS Group of this Agreement or
any of the Ancillary Agreements, including the failure of BHS or any other
member of the BHS Group to make any required payments (including premiums, fees,
taxes, assessments, losses, fines, penalties, allocated expenses, retrospective
adjustments and retrospective deductible adjustments) to third-party insurance
carriers pursuant to Section 6.01(f).
 
 
 
15

--------------------------------------------------------------------------------


 
 
SECTION 5.03. Indemnification by Brink’s. Except as provided in Section 5.05,
Brink’s shall indemnify, defend and hold harmless BHS, each other member of the
BHS Group and each of their respective former and current directors, officers
and employees, and each of the heirs, executors, successors and assigns of any
of the foregoing (collectively, the “BHS Indemnitees”), from and against any and
all Liabilities of the BHS Indemnitees relating to, arising out of or resulting
from any of the following items (without duplication):
 
(a)  the Brink’s Business, including the failure of Brink’s or any other member
of the Brink’s Group or any other Person to pay, perform or otherwise promptly
discharge any Liability relating to, arising out of or resulting from the
Brink’s Business in accordance with its terms, whether prior to or after the
Distribution Date or the date hereof;
 
(b)  any breach by Brink’s or any other member of the Brink’s Group of this
Agreement or any of the Ancillary Agreements; and
 
(c)  the discontinued coal operations of Brink’s or any of its Subsidiaries
(including the entities comprising the Pittston Coal Group), including
obligations of BHS or any other member of the BHS Group in its capacity as a
“related party” pursuant to the Coal Industry Retiree Health Benefit Act of
1992, including the obligation to pay premiums to the United Mine Workers of
America Combined Benefit Fund and the obligation to provide health care benefits
for United Mine Workers of America miners who retired between January 1, 1976,
and October 1, 1994.
 
SECTION 5.04. Indemnification of Third Party Claims. Except as provided in
Section 5.05 and subject to any contrary provision in any Ancillary Agreement,
each Party shall indemnify, defend and hold harmless the other Party, each other
member of such other Party’s Group and each of their respective former and
current directors, officers and employees, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “Transaction
Indemnitees”), from and against 50% of the Liabilities of the Transaction
Indemnitees relating to, arising out of or resulting from any Third Party Claim
that is directly related to the Separation and/or the Distribution, including
any Third Party Claim relating to, arising out of or resulting from any untrue
statement or alleged untrue statement of a material fact contained in any
Specified Document or any omission or alleged omission to state a material fact
in any Specified Document required to be stated therein or necessary to make the
statements therein not misleading (any such Third Party Claim, a “Transaction
Third Party Claim”).  Notwithstanding Section 5.06(b) or (c), any costs and
expenses related to the defense of any Transaction Third Party Claims shall be
shared equally between the Brink’s Group and the BHS Group.
 
SECTION 5.05. Indemnification Obligations Net of Insurance Proceeds and Other
Amounts. (a)  The Parties intend that any Liability subject to indemnification
or reimbursement pursuant to this Article V will be net of Insurance Proceeds
that actually reduce the amount of, or are paid to the applicable Indemnitee in
respect of, such Liability.  Accordingly, the amount that either Party (an
“Indemnifying Party”) is required to pay to any Person entitled to
indemnification hereunder (an “Indemnitee”) will be reduced by any Insurance
Proceeds theretofore actually recovered by or on behalf of the Indemnitee in
respect of the related Liability.  If an Indemnitee receives a payment (an
“Indemnity Payment”) required by this Agreement from an Indemnifying Party in
respect of any Liability and subsequently receives Insurance Proceeds in respect
of such Liability, then the Indemnitee will pay to the Indemnifying Party an
amount equal to the excess of the Indemnity Payment received over the amount of
the Indemnity Payment that would have been due if such Insurance Proceeds had
been received, realized or recovered before the Indemnity Payment was made.
 
 
 
16

--------------------------------------------------------------------------------


 
(b)  An insurer that would otherwise be obligated to pay any claim shall not be
relieved of the responsibility with respect thereto or have any subrogation
rights with respect thereto by virtue of the indemnification provisions hereof,
it being expressly understood and agreed that no insurer or any other third
party shall be entitled to a “wind-fall” (i.e., a benefit they would not be
entitled to receive in the absence of the indemnification provisions) by virtue
of the indemnification provisions hereof.  Nothing contained in this Agreement
or any Ancillary Agreement shall obligate any member of any Group to seek to
collect or recover any Insurance Proceeds.
 
SECTION 5.06. Procedures for Indemnification of Third Party Claims. (a)  If an
Indemnitee shall receive notice or otherwise learn of a Third Party Claim with
respect to which an Indemnifying Party may be obligated to provide
indemnification to such Indemnitee pursuant to Section 5.02, 5.03 or 5.04 or any
other Section of this Agreement or any Ancillary Agreement, such Indemnitee
shall give such Indemnifying Party written notice thereof within 10 days after
becoming aware of such Third Party Claim.  Any such notice shall describe the
Third Party Claim in reasonable detail.  Notwithstanding the foregoing, the
failure of any Indemnitee or other Person to give notice as provided in this
Section 5.06(a) shall not relieve the related Indemnifying Party of its
obligations under this Article V, except to the extent that such Indemnifying
Party is actually prejudiced by such failure to give notice.
 
(b)  An Indemnifying Party may elect to defend, at such Indemnifying Party’s own
expense (subject to the requirement to share expenses related to the defense of
Transaction Third Party Claims pursuant to Section 5.04) and by such
Indemnifying Party’s own counsel, any Third Party Claim.  Within 20 days after
the receipt of notice from an Indemnitee in accordance with Section 5.06(a) (or
sooner, if the nature of such Third Party Claim so requires), the Indemnifying
Party shall notify the Indemnitee of its election as to whether the Indemnifying
Party will assume responsibility for defending such Third Party Claim.  After
notice from an Indemnifying Party to an Indemnitee of its election to assume the
defense of a Third Party Claim, such Indemnitee shall have the right to employ
separate counsel and to participate in (but not control) the defense,
compromise, or settlement thereof, but (subject to Section 5.04) the fees and
expenses of such counsel shall be the expense of such Indemnitee, except that
the Indemnifying Party shall be liable for the fees and expenses of counsel
employed by the Indemnitee for any period during which the Indemnifying Party
has not assumed the defense of such Third Party Claim (other than during any
period in which the Indemnitee shall have failed to give notice of the Third
Party Claim in accordance with Section 5.06(a)).
 
(c)  If an Indemnifying Party elects not to assume responsibility for defending
a Third Party Claim, or fails to notify an Indemnitee of its election as
provided in Section 5.06(b), such Indemnitee may defend such Third Party Claim
at the cost and expense of the Indemnifying Party (subject to the requirement to
share expenses related to the defense of Transaction Third Party Claims pursuant
to Section 5.04).
 
 
 
 
17

--------------------------------------------------------------------------------


 
 
(d)  If an Indemnifying Party elects to assume the defense of a Third Party
Claim in accordance with the terms of this Agreement, the Indemnitee shall agree
to any settlement, compromise or discharge of such Third Party Claim that the
Indemnifying Party may recommend and that by its terms obligates the
Indemnifying Party to pay the full amount of the liability in connection with
such Third Party Claim and that releases the Indemnified Party completely in
connection with such Third Party Claim.
 
(e)  No Indemnifying Party shall consent to entry of any judgment or enter into
any settlement of any Third Party Claim without the consent of the applicable
Indemnitee or Indemnitees if the effect thereof is to permit any injunction,
declaratory judgment, other order or other nonmonetary relief to be entered,
directly or indirectly, against any Indemnitee.
 
(f)  Whether or not the Indemnifying Party assumes the defense of a Third Party
Claim, no Indemnitee shall admit any liability with respect to, or settle,
compromise or discharge, such Third Party Claim without the Indemnifying Party’s
prior written consent.
 
(g)  The provisions of Section 5.06 (other than this Section 5.06(g)) and
Section 5.07 shall not apply to Taxes (which are covered by the Tax Matters
Agreement).
 
(h)  Notwithstanding the foregoing clauses (b) through (e), with respect a Third
Party Claim made prior to the Distribution Date that is related to the insurance
arrangements set forth in Section 6.01(f), (i) Brink’s shall assume the defense
of such Third Party Claim, at the cost of BHS, and (ii) Brink’s shall not
consent to entry of any judgment in respect of, or enter into any settlement of,
such Third Party Claim without the consent of BHS, such consent not to be
unreasonably withheld.
 
SECTION 5.07. Additional Matters. (a)  Any claim on account of a Liability that
does not result from a Third Party Claim shall be asserted by written notice
given by the Indemnitee to the related Indemnifying Party.  Such Indemnifying
Party shall have a period of 30 days after the receipt of such notice within
which to respond thereto.  If such Indemnifying Party does not respond within
such 30-day period, such Indemnifying Party shall be deemed to have refused to
accept responsibility to make payment.  If such Indemnifying Party does not
respond within such 30-day period or rejects such claim in whole or in part,
such Indemnitee shall be free to pursue such remedies as may be available to
such party as contemplated by this Agreement and the Ancillary Agreements.
 
(b)  In the event of payment by or on behalf of any Indemnifying Party to any
Indemnitee in connection with any Third Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee as to any
events or circumstances in respect of which such Indemnitee may have any right,
defense or claim relating to such Third Party Claim against any claimant or
plaintiff asserting such Third Party Claim or against any other Person.  Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.
 
 
 
 
18

--------------------------------------------------------------------------------


 
 
(c)  In the event of an Action in which the Indemnifying Party is not a named
defendant, if either the Indemnitee or Indemnifying Party shall so request, the
Parties shall endeavor to substitute the Indemnifying Party for the named
defendant or add the Indemnifying Party as an additional named defendant, if at
all practicable.  If such substitution or addition cannot be achieved for any
reason or is not requested, the named defendant shall allow the Indemnifying
Party to manage the Action as set forth in this Section, the Indemnifying Party
shall fully indemnify the named defendant against all costs of defending the
Action (including court costs, sanctions imposed by a court, attorneys’ fees,
experts fees and all other external expenses), the costs of any judgment or
settlement and the cost of any interest or penalties relating to any judgment or
settlement.
 
SECTION 5.08. Remedies Cumulative.  The remedies provided in this Article V
shall be cumulative and, subject to the provisions of Article IX, shall not
preclude assertion by any Indemnitee of any other rights or the seeking of any
and all other remedies against any Indemnifying Party.
 
SECTION 5.09. Survival of Indemnities.  The rights and obligations of each of
Brink’s and BHS and their respective Indemnitees under this Article V shall
survive the sale or other transfer by any party of any Assets or businesses or
the assignment by it of any Liabilities.
 
SECTION 5.10. Limitation on Liability.  Except as may expressly be set forth in
this Agreement or any Ancillary Agreement, none of Brink’s, BHS or any other
member of either Group shall in any event have any Liability to the other or to
any other member of the other’s Group, or to any other Brink’s Indemnitee or BHS
Indemnitee, as applicable, for any incidental, indirect, special, punitive or
consequential damages, whether or not caused by or resulting from negligence or
breach of obligations hereunder or under any Ancillary Agreement and whether or
not informed of the possibility of the existence of such damages, provided,
however, that the provisions of this Section shall not limit an Indemnifying
Party’s indemnification obligations hereunder or in any Ancillary Agreement with
respect to any Liability any Indemnitee may have to any third party not
affiliated with any member of the Brink’s Group or the BHS Group for any
incidental, indirect, special, punitive or consequential damages.
 
ARTICLE VI
 
Insurance Matters
 
SECTION 6.01. Insurance Matters. (a)  Brink’s and BHS agree to cooperate in good
faith to provide for an orderly transition of insurance coverage from the date
hereof through the Distribution Date and for the treatment of any Insurance
Policies that will remain in effect following the Distribution Date on a
mutually agreeable basis.  In no event shall Brink’s, any other member of the
Brink’s Group or any Brink’s Indemnitee have liability or obligation whatsoever
to any member of the BHS Group or any BHS Indemnitee in the event that any
Insurance Policy or other contract or policy of insurance shall be terminated or
otherwise cease to be in effect for any reason, shall be unavailable or
inadequate to cover any Liability of any member of the BHS Group or any BHS
Indemnitee for any reason whatsoever or shall not be renewed or extended beyond
the current expiration date.
 
 
 
 
19

--------------------------------------------------------------------------------


 
 
 
(b)  (i) Except as otherwise provided in any Ancillary Agreement, the Parties
intend by this Agreement that BHS and each other member of the BHS Group be
successors-in-interest to all rights that any member of the BHS Group may have
as of the Distribution Date as a subsidiary, affiliate, division or department
of Brink’s prior to the Distribution Date under any policy of insurance issued
to Brink’s or any other member of the Brink’s Group by any insurance carrier or
under any agreements related to such policies executed and delivered prior to
the Distribution Date, including any rights such member of the BHS Group may
have, as an insured or additional named insured, subsidiary, affiliate, division
or department, to avail itself of any such policy of insurance or any such
agreements related to such policies as in effect prior to the Distribution
Date.  At the request of BHS, Brink’s shall take all reasonable steps, including
the execution and delivery of any instruments, to effect the foregoing;
provided, however, that Brink’s shall not be required to pay any amounts, waive
any rights or incur any Liabilities in connection therewith.
 
(ii) Except as otherwise contemplated by any Ancillary Agreement, after the
Distribution Date, Brink’s (and each other member of the Brink’s Group) and BHS
(and each other member of the BHS Group) shall not, without the consent of BHS
or Brink’s, respectively, provide any such insurance carrier with a release or
amend, modify or waive any rights under any such policy or agreement, if such
release, amendment, modification or waiver thereunder would adversely affect any
rights or potential rights of any member of the Group of the other Party;
provided, however, that the foregoing shall not (A) preclude any member of any
Group from presenting any claim or from exhausting any policy limit, (B) require
any member of any Group to pay any premium or other amount or to incur any
Liability or (C) require any member of any Group to renew, extend or continue
any policy in force.  Each of Brink’s and BHS will share such information as is
reasonably necessary in order to permit the other to manage and conduct its
insurance matters in an orderly fashion.
 
(c)  This Agreement shall not be considered as an attempted assignment of any
policy of insurance or as a contract of insurance and shall not be construed to
waive any right or remedy of any member of the Brink’s Group in respect of any
Insurance Policy or any other contract or policy of insurance.
 
(d)  BHS does hereby, for itself and each other member of the BHS Group, agree
that no member of the Brink’s Group or any Brink’s Indemnitee shall have any
Liability whatsoever as a result of the insurance policies and practices of
Brink’s and its Affiliates as in effect at any time prior to the Distribution
Date, including as a result of the level or scope of any such insurance, the
creditworthiness of any insurance carrier, the terms and conditions of any
policy, the adequacy or timeliness of any notice to any insurance carrier with
respect to any claim or potential claim or otherwise.
 
 
 
 
 
20

--------------------------------------------------------------------------------


 
 
(e)  Nothing in this Agreement shall be deemed to restrict any member of the BHS
Group from acquiring at its own expense any other insurance policy in respect of
any Liabilities or covering any period.
 
(f)  After the Distribution Date, BHS shall (i) at the election of Brink’s,
reimburse Brink’s for, or pay directly to the applicable third party insurance
carrier, the portion of any (A) workers’ compensation premium, retrospectively
rated premium adjustment, payroll audit adjustments, taxes, surcharges and
payroll-driven assessment adjustments; provided that with respect to payroll
audit adjustments, taxes, surcharges and payroll-driven assessment adjustments,
BHS shall reimburse Brink’s only for claims related to payroll paid during the
calendar year 2008, (B) claims and claims allocated expenses in respect of
self-insured automobile liability and general liability (including errors and
omissions coverage) fronting programs, but only for such claims and claims
administrative expenses that are billed to Brink’s on, after or 30 days prior to
the Distribution Date, and (C) claims, claims allocated expenses and any taxes,
surcharges and assessments related to any claim in respect of workers’
compensation programs that are self-insured or that require the insured party to
pay a deductible, in each case allocable to BHS or any other member of the BHS
Group for claims made on or prior to the Distribution Date under insurance
policies or self-insurance authorizations covering BHS or any other member of
the BHS Group, but only for such claims, claims allocated expenses and any
taxes, surcharges and assessments related to workers’ compensation claims that
are billed to Brink’s on, after or 30 days prior to the Distribution Date, and
(ii) reimburse Brink’s for the portion of any costs associated with surety
bonds, letters of credit or other similar instruments provided by Brink’s that
guarantee deductibles, reserves or other amounts related to workers’
compensation, automobile liability and general liability claims of BHS or any
other member of the BHS Group.  Such reimbursement shall be made in immediately
available funds within 15 business days of receipt of an invoice from Brink’s
setting forth such premium, claim, administrative or allocated expenses, tax,
surcharge or assessment in reasonable detail.  Brink’s shall not settle,
arbitrate or litigate any insurance claim or related lawsuit against BHS or any
member of the BHS Group without the prior consent of BHS (such consent not to be
unreasonably withheld).  After the Distribution Date, to the extent Brink’s or
BHS reasonably requires any information from the other regarding claims data,
payroll or other insurance or insurance policy information in order to make
filings with insurance carriers or self-insurance regulators, Brink’s and/or BHS
will use commercially reasonable efforts to promptly supply such information to
each other.  Nothing in this Section shall obligate Brink’s or any other member
of the Brink’s Group to maintain any insurance policy for claims made or events
occurring after the Distribution Date.
 
ARTICLE VII
 
Exchange of Information; Confidentiality
 
SECTION 7.01. Agreement for Exchange of Information; Archives. (a)  Each of
Brink’s and BHS, on behalf of its Group, agrees to provide, or cause to be
provided, to the other Group, at any time before or after the Distribution Date,
as soon as reasonably practicable after written request therefor, any
Information in the possession or under the control of such Group that the
requesting Party reasonably needs (i) to comply with reporting, disclosure,
filing or other requirements imposed on the requesting Party or any member of
its Group (including under applicable securities or tax laws) by a Governmental
Authority having jurisdiction over the requesting Party or such member, (ii) for
use in any other judicial, regulatory, administrative, tax or other proceeding
or in order to satisfy audit, accounting, claims, regulatory, litigation, tax or
other similar requirements, in each case other than claims or allegations that
one Party to this Agreement has against the other, or (iii) to comply with its
obligations under this Agreement or any Ancillary Agreement; provided, however,
that in the event that either Party determines that any such provision of
Information could be commercially detrimental, violate any law or agreement or
waive any attorney-client privilege, the Parties shall take all reasonable
measures to permit the compliance with such obligations in a manner that avoids
any such harm or consequence.
 
 
 
21

--------------------------------------------------------------------------------


 
 
 
(b)  After the Distribution Date, BHS shall have access during regular business
hours (as in effect from time to time) to the documents and objects of historic
significance that relate to the BHS Business that are located in archives
retained or maintained by Brink’s.  BHS may obtain copies (but not originals) of
documents for bona fide business purposes and may obtain objects for exhibition
purposes for commercially reasonable periods of time if required for bona fide
business purposes, provided that BHS shall cause any such objects to be returned
promptly in the same condition in which they were delivered to BHS and BHS shall
comply with any rules, procedures or other requirements, and shall be subject to
any restrictions (including prohibitions on removal of specified objects), that
are then applicable to Brink’s.  Nothing herein shall be deemed to restrict the
access of any member of the Brink’s Group to any such documents or objects or to
impose any liability on any member of the Brink’s Group if any such documents or
objects are not maintained or preserved by Brink’s.
 
(c)  After the date hereof, each of Brink’s and BHS (i) shall maintain in effect
at its own cost and expense adequate systems and controls to the extent
necessary to enable the members of the other Group to satisfy their respective
reporting, accounting, audit and other obligations and (ii) shall provide, or
cause to be provided, to the other Party in such form as such other Party shall
reasonably request, at no charge to the requesting Party, all financial and
other data and information as such requesting Party reasonably determines
necessary or advisable in order to prepare its financial statements and reports
or filings with any Governmental Authority.
 
SECTION 7.02. Ownership of Information.  Any Information owned by one Group that
is provided to a requesting Party pursuant to Section 7.01 shall be deemed to
remain the property of the providing Party.  Unless specifically set forth
herein, nothing contained in this Agreement shall be construed as granting or
conferring rights of license or otherwise in any such Information.
 
SECTION 7.03. Compensation for Providing Information.  Except as set forth in
Section 7.01(c)(ii), the Party requesting Information agrees to reimburse the
other Party for the reasonable costs, if any, of creating, gathering and copying
such Information, to the extent that such costs are incurred for the benefit of
the requesting Party.  Except as may be otherwise specifically provided
elsewhere in this Agreement or in any other agreement between the Parties, such
costs shall be computed in accordance with the providing Party’s standard
methodology and procedures.
 
 
 
22

--------------------------------------------------------------------------------


 
 
 
SECTION 7.04. Limitations on Liability. Neither Party shall have any liability
to the other Party in the event that any Information exchanged or provided
pursuant to this Agreement that is an estimate or forecast, or that is based on
an estimate or forecast, is found to be inaccurate in the absence of willful
misconduct by the Party providing such Information.  Neither Party shall have
any liability to the other Party if any Information is destroyed after
reasonable best efforts by such Party to comply with the provisions of
Section 7.01.
 
SECTION 7.05. Other Agreements Providing for Exchange of Information.  The
rights and obligations granted under this Article VII are subject to any
specific limitations, qualifications or additional provisions on the sharing,
exchange, retention or confidential treatment of Information set forth in any
Ancillary Agreement.
 
SECTION 7.06. Production of Witnesses; Records; Cooperation. (a)  After the
Distribution Date, except in the case of an adversarial Action by one Party
against the other Party, each Party shall use reasonable best efforts to make
available to the other Party, upon written request, the former, current and
future directors, officers, employees, other personnel and agents of the members
of its Group as witnesses and any books, records or other documents within its
control or that it otherwise has the ability to make available, to the extent
that any such person (giving consideration to business demands of such
directors, officers, employees, other personnel and agents) or books, records or
other documents may reasonably be required in connection with any Action in
which the requesting Party may from time to time be involved, regardless of
whether such Action is a matter with respect to which indemnification may be
sought hereunder.  The requesting Party shall, except as otherwise required by
Article V, bear all costs and expenses in connection therewith.
 
(b)  If an Indemnifying Party chooses to defend or to seek to compromise or
settle any Third Party Claim, the other Party shall make available to such
Indemnifying Party, upon written request, the former, current and future
directors, officers, employees, other personnel and agents of the members of its
Group as witnesses and any books, records or other documents within its control
or that it otherwise has the ability to make available, to the extent that any
such person (giving consideration to business demands of such directors,
officers, employees, other personnel and agents) or books, records or other
documents may reasonably be required in connection with such defense, compromise
or settlement, and shall otherwise cooperate in such defense, compromise or
settlement.
 
(c)  Without limiting any provision of this Section, each of the Parties agrees
to cooperate, and to cause each member of its Group to cooperate, with the other
Party in the defense of any infringement or similar claim with respect to Trade
Symbols (as defined in the Brand Licensing Agreement) or any other mark using
the word “Brink’s” or any derivation thereof and shall not acknowledge, or
permit any member of its Group to acknowledge, the validity or infringing use of
any intellectual property of a third Person in a manner that would hamper or
undermine the defense of such infringement or similar claim.
 
(d)  The obligation of the Parties to provide witnesses pursuant to this
Section 7.06 is intended to be interpreted in a manner so as to facilitate
cooperation and shall include the obligation to provide as witnesses inventors
and other officers without regard to whether the witness or the employer of the
witness could assert a possible business conflict (subject to the exception set
forth in the first sentence of Section 7.06(a)).
 
 
 
 
23

--------------------------------------------------------------------------------


 
 
(e)  In connection with any matter contemplated by this Section 7.06, the
Parties will enter into a mutually acceptable joint defense agreement so as to
maintain to the extent practicable any applicable attorney-client privilege or
work product immunity of any member of either Group.
 
SECTION 7.07. Confidentiality. (a)  Subject to Section 7.08, each of Brink’s and
BHS, on behalf of itself and each other member of its Group, agrees to hold, and
to cause its directors, officers, employees, agents, accountants, counsel and
other advisors and representatives to hold, in strict confidence, with at least
the same degree of care that applies to confidential and proprietary information
of Brink’s pursuant to policies in effect as of the Distribution Date, all
Information concerning the other Group that is either in its possession
(including Information in its possession prior to the Distribution Date) or
furnished by the other Group or its directors, officers, employees, agents,
accountants, counsel and other advisors and representatives at any time pursuant
to this Agreement, any Ancillary Agreement or otherwise, and shall not use any
such Information other than for such purposes as shall be expressly permitted
hereunder or thereunder, except, in each case, to the extent that such
Information has been (i) in the public domain through no fault of such Party or
any other member of such Group or any of their respective directors, officers,
employees, agents, accountants, counsel and other advisors and representatives,
(ii) later lawfully acquired from other sources by such Party (or any other
member of such Party’s Group), which sources are not known by such Party to be
themselves bound by a confidentiality obligation, or (iii) independently
generated without reference to any proprietary or confidential Information of
any member of the other Group.
 
(b)  Each Party agrees not to release or disclose, or permit to be released or
disclosed, any such Information (excluding Information described in clauses (i),
(ii) and (iii) of Section 7.07(a)) to any other Person, except its directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives who need to know such Information (who shall be advised of their
obligations hereunder with respect to such Information), except in compliance
with Section 7.08.  Without limiting the foregoing, when any Information is no
longer needed for the purposes contemplated by this Agreement or any Ancillary
Agreement, each Party will promptly, after request of the other Party, either
return the Information to the other Party in a tangible form (including all
copies thereof and all notes, extracts or summaries based thereon) or certify to
the other Party that any Information not returned in a tangible form (including
any such Information that exists in an electronic form) has been destroyed (and
such copies thereof and such notes, extracts or summaries based thereon).
 
SECTION 7.08. Protective Arrangements.  In the event that either Party or any
other member of its Group either determines on the advice of its counsel that it
is required to disclose any Information pursuant to applicable law or receives
any demand under lawful process or from any Governmental Authority to disclose
or provide Information of the other Party (or any other member of the other
Party’s Group) that is subject to the confidentiality provisions hereof, such
Party shall, to the extent permitted by law, notify the other Party prior to
disclosing or providing such Information and shall cooperate, at the expense of
the requesting Party, in seeking any reasonable protective arrangements
requested by such other Party.  Subject to the foregoing, the Person that
received such request may thereafter disclose or provide Information to the
extent required by such law (as so advised by counsel) or by lawful process or
such Governmental Authority.
 
 
 
 
 
24

--------------------------------------------------------------------------------


 
 
ARTICLE VIII
 
Dispute Resolution
 
SECTION 8.01. Disputes. Subject to Section 11.13 and except as otherwise
specifically provided in any Ancillary Agreement, the procedures for discussion,
negotiation and mediation set forth in this Article VIII shall apply to all
disputes, controversies or claims (whether arising in contract, tort or
otherwise) that may arise out of or relate to, or arise under or in connection
with, this Agreement or any Ancillary Agreement, or the transactions
contemplated hereby or thereby (including all actions taken in furtherance of
the transactions contemplated hereby or thereby on or prior to the date hereof),
or the commercial or economic relationship of the parties relating hereto or
thereto, between or among any members of the Brink’s Group, on the one hand, and
any members of the BHS Group, on the other hand.
 
SECTION 8.02. Escalation; Mediation. (a)  It is the intent of the Parties to use
reasonable best efforts to resolve expeditiously any dispute, controversy or
claim between or among them with respect to the matters covered hereby that may
arise from time to time on a mutually acceptable negotiated basis.  In
furtherance of the foregoing, a Party involved in a dispute, controversy or
claim may deliver a notice (an “Escalation Notice”) demanding an in-person
meeting involving representatives of the Parties at a senior level of management
(or if the Parties agree, of the appropriate strategic business unit or division
within such entity).  A copy of any such Escalation Notice shall be given to the
General Counsel, or like officer or official, of the Party involved in the
dispute, controversy or claim (which copy shall state that it is an Escalation
Notice pursuant to this Agreement).  Any agenda, location or procedures for such
discussions or negotiations between the Parties may be established by the
Parties from time to time; provided, however, that the Parties shall use
reasonable best efforts to meet within 30 days of the Escalation Notice.
 
(b)  If the Parties are not able to resolve the dispute, controversy or claim
through the escalation process referred to above, then the matter shall be
referred to mediation.  The Parties shall retain a mediator to aid the Parties
in their discussions and negotiations by informally providing advice to the
Parties.  Any opinion expressed by the mediator shall be strictly advisory and
shall not be binding on the Parties or be admissible in any other
proceeding.  The mediator may be chosen from a list of mediators previously
selected by the Parties or by other agreement of the Parties.  Costs of the
mediation shall be borne equally by the Parties involved in the matter, except
that each Party shall be responsible for its own expenses.  Mediation shall be a
prerequisite to the commencement of any Action by either Party against the other
Party.
 
(c)  In the event that any resolution of any dispute, controversy or claim
pursuant to the procedures set forth in Section 8.02(a) or (b) in any way
affects an agreement or arrangement between either of the Parties and a third
party insurance carrier, the consent of such third party insurance carrier to
such resolution, to the extent such consent is required, shall be obtained
before such resolution can take effect.
 
 
 
 
25

--------------------------------------------------------------------------------


 
 
 
SECTION 8.03. Court Actions. (a)  In the event that either Party, after
complying with the provisions set forth in Section 8.02, desires to commence an
Action, such Party may submit the dispute, controversy or claim (or such series
of related disputes, controversies or claims) to any court permitted by
Section 11.16.
 
(b)  Unless otherwise agreed in writing, the Parties will continue to provide
service and honor all other commitments under this Agreement and each Ancillary
Agreement during the course of dispute resolution pursuant to the provisions of
this Article VIII with respect to all matters not subject to such dispute,
controversy or claim.
 
ARTICLE IX
 
Further Assurances and Additional Covenants
 
SECTION 9.01. Further Assurances. (a)  In addition to the actions specifically
provided for elsewhere in this Agreement, each of the Parties shall, subject to
Section 4.02, use reasonable best efforts, prior to, on and after the
Distribution Date, to take, or cause to be taken, all actions, and to do, or
cause to be done, all things, reasonably necessary, proper or advisable under
applicable laws, regulations and agreements to consummate and make effective the
transactions contemplated by this Agreement and the Ancillary Agreements.
 
(b)  Without limiting the foregoing, prior to, on and after the Distribution
Date, each Party shall cooperate with the other Party, without any further
consideration, but at the expense of the requesting Party, (i) to execute and
deliver, or use reasonable best efforts to execute and deliver, or cause to be
executed and delivered, all instruments, including any bills of sale, stock
powers, certificates of title, assignments of contracts and other instruments of
conveyance, assignment and transfer as such Party may reasonably be requested to
execute and deliver by the other Party, (ii) to make, or cause to be made, all
filings with, and to obtain, or cause to be obtained, all consents, approvals or
authorizations of, any Governmental Authority or any other Person under any
permit, license, agreement, indenture or other instrument, (iii) to obtain, or
cause to be obtained, any Governmental Approvals or other Consents required to
effect the Separation or the Distribution and (iv) to take, or cause to be
taken, all such other actions as such Party may reasonably be requested to take
by the other Party from time to time, consistent with the terms of this
Agreement and the Ancillary Agreements, in order to effectuate the provisions
and purposes of this Agreement and the Ancillary Agreements and any transfers of
Assets or assignments and assumptions of Liabilities hereunder or thereunder and
the other transactions contemplated hereby and thereby.
 
(c)  On or prior to the Distribution Date, Brink’s and BHS, in their respective
capacities as direct and indirect shareholders of their respective Subsidiaries,
shall each ratify any actions that are reasonably necessary or desirable to be
taken by BHS or any other Subsidiary of Brink’s, as the case may be, to
effectuate the transactions contemplated by this Agreement.
 
 
 
26

--------------------------------------------------------------------------------


 
 
(d)  The Parties agree to take any reasonable actions necessary in order for the
Distribution, each step in the Internal Transactions and any other transaction
contemplated by this Agreement or any Ancillary Agreement that is intended by
the Parties to be tax-free to qualify as a tax-free transaction pursuant to
Sections 355, 361(a) and 368(a)(1)(D), as applicable, of the Code.
 
(e)  Prior to the Distribution Date, if either Party identifies any commercial
or other service that is needed to assure a smooth and orderly transition of its
business in connection with the consummation of the transactions contemplated
hereby, and that is not otherwise governed by the provisions of this Agreement
or any Ancillary Agreement, the Parties will cooperate in determining whether
there is a mutually acceptable arm’s-length basis on which the other Party will
provide such service.
 
(f)  As soon reasonably possible following the Distribution date, the Parties
agree to determine the final amounts of the intercompany payables to be settled
on the Distribution Date, as set forth in the description of the “Payables
Transactions” on Schedule I hereto.
 
ARTICLE X
 
Termination
 
SECTION 10.01. Termination.  This Agreement may be terminated by Brink’s at any
time, in its sole discretion, prior to the Distribution Date.
 
SECTION 10.02. Effect of Termination.  In the event of any termination of this
Agreement prior to the Distribution Date, neither Party (or any of its directors
or officers) shall have any Liability or further obligation to the other Party.
 
ARTICLE XI
 
Miscellaneous
 
SECTION 11.01. Counterparts; Entire Agreement; Corporate Power. (a)  This
Agreement and each Ancillary Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each
party hereto or thereto and delivered to the other parties hereto or thereto.
 
(b)  This Agreement, the Ancillary Agreements and the exhibits, schedules and
appendices hereto and thereto contain the entire agreement between the Parties
with respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the Parties with respect to the subject matter hereof
other than those set forth or referred to herein or therein.
 
 
 
27

--------------------------------------------------------------------------------


 
 
(c)  Brink’s represents on behalf of itself and each other member of the Brink’s
Group, and BHS represents on behalf of itself and each other member of the BHS
Group, as follows:
 
(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform each of this Agreement and each Ancillary Agreement to which
it is a party and to consummate the transactions contemplated hereby and
thereby; and
 
(ii) this Agreement and each Ancillary Agreement to which it is a party has been
(or, in the case of any Ancillary Agreement, will be on or prior to the
Distribution Date) duly executed and delivered by it and constitutes, or will
constitute, a valid and binding agreement of it enforceable in accordance with
the terms thereof.
 
(d)  Each Party acknowledges that it and the other Party may execute this
Agreement or any Ancillary Agreement by facsimile, stamp or mechanical
signature.  Each Party expressly adopts and confirms each such facsimile, stamp
or mechanical signature made in its respective name as if it were a manual
signature, agrees that it will not assert that any such signature is not
adequate to bind such Party to the same extent as if it were signed manually and
agrees that at the reasonable request of the other Party at any time it will as
promptly as reasonably practicable cause this Agreement or any such Ancillary
Agreement to be manually executed (any such execution to be as of the date of
the initial date hereof or thereof).  Furthermore, delivery of an executed
signature page (whether executed manually or with a facsimile, stamp or
mechanical signature) of this Agreement or any Ancillary Agreement by facsimile
or electronic transmission shall be effective as delivery of a manually executed
counterpart hereof or thereof.
 
(e)  Notwithstanding any provision of this Agreement or any Ancillary Agreement,
neither Brink’s nor BHS shall be required to take or omit to take any act that
would violate its fiduciary duties to any minority shareholders of any
non-wholly owned Subsidiary of Brink’s or BHS, as the case may be (it being
understood that directors’ qualifying shares or similar interests will be
disregarded for purposes of determining whether a Subsidiary is wholly owned).
 
SECTION 11.02. Governing Law.  This Agreement and, unless expressly provided
therein, each Ancillary Agreement, shall be governed by and construed and
interpreted in accordance with the law of the State of New York irrespective of
the choice of law principles of the State of New York, as to all matters,
including matters of validity, construction, effect, enforceability, performance
and remedies.
 
SECTION 11.03. Assignability.  Except as set forth in any Ancillary Agreement,
this Agreement and each Ancillary Agreement shall be binding upon and inure to
the benefit of the parties hereto and thereto and their respective successors
and permitted assigns; provided, however, that no party hereto or thereto may
assign its rights or delegate its obligations under this Agreement or any
Ancillary Agreement without the express prior written consent of the other
parties hereto or thereto.
 
SECTION 11.04. Third Party Beneficiaries.  Except for the indemnification rights
under this Agreement of any Brink’s Indemnitee or BHS Indemnitee in their
respective capacities as such, (a) the provisions of this Agreement and each
Ancillary Agreement are solely for the benefit of the parties hereto or thereto
and are not intended to confer upon any Person except the parties hereto or
thereto any rights or remedies hereunder or thereunder and (b) there are no
third party beneficiaries of this Agreement or any Ancillary Agreement and
neither this Agreement nor any Ancillary Agreement shall provide any third
person with any remedy, claim, liability, reimbursement, cause of action or
other right in excess of those existing without reference to this Agreement or
any Ancillary Agreement.
 
 
 
28

--------------------------------------------------------------------------------


 
 
SECTION 11.05. Notices. All notices or other communications under this Agreement
or any Ancillary Agreement shall be in writing and shall be deemed to be duly
given when (a) delivered in person, (b) sent by telecopier (except that, if not
sent during normal business hours for the recipient, then at the opening of
business on the next business day for the recipient) to the fax numbers set
forth below or (c) deposited in the United States mail or private express mail,
postage prepaid, addressed as follows::
 
If to Brink’s, to:


The Brink’s Company
P.O. Box 18100
1801 Bayberry Court
Richmond, Virginia 23226
Attn:  Secretary
Facsimile:  (804) 289-9765
 
If to BHS to:


Brink’s Home Security Holdings, Inc.
8880 Esters Boulevard
Irving, Texas 75063
Attn:  Secretary
Facsimile:  (972) 871-3366


Either Party may, by notice to the other Party, change the address to which such
notices are to be given.
 
SECTION 11.06. Severability.  If any provision of this Agreement or any
Ancillary Agreement or the application thereof to any Person or circumstance is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof or thereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby or thereby, as the case may be, is not affected in any
manner materially adverse to either Party.  Upon any such determination, the
Parties shall negotiate in good faith in an effort to agree upon a suitable and
equitable provision to effect the original intent of the Parties.
 
SECTION 11.07. Force Majeure. Neither Party shall be deemed in default of this
Agreement or any Ancillary Agreement to the extent that any delay or failure in
the performance of its obligations under this Agreement or any Ancillary
Agreement results from any cause beyond its reasonable control and without its
fault or negligence, such as acts of God, acts of civil or military authority,
embargoes, epidemics, war, riots, insurrections, fires, explosions, earthquakes,
floods, unusually severe weather conditions, labor problems or unavailability of
parts, or, in the case of computer systems, any failure in electrical or air
conditioning equipment.  In the event of any such excused delay, the time for
performance shall be extended for a period equal to the time lost by reason of
the delay.
 
 
 
 
29

--------------------------------------------------------------------------------


 
SECTION 11.08. Publicity.  Prior to the Distribution, each of BHS and Brink’s
shall consult with each other prior to issuing any press releases or otherwise
making public statements with respect to the Distribution or any of the other
transactions contemplated hereby and prior to making any filings with any
Governmental Authority with respect thereto.
 
SECTION 11.09. Expenses.  Except as expressly set forth in this Agreement or in
any Ancillary Agreement, all third party fees, costs and expenses paid or
incurred in connection with the Separation and the Distribution will be paid by
Brink’s.
 
SECTION 11.10. Headings.  The article, section and paragraph headings contained
in this Agreement and in the Ancillary Agreements are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement or any Ancillary Agreement.
 
SECTION 11.11. Survival of Covenants. Except as expressly set forth in this
Agreement or any Ancillary Agreement, (a) the covenants in this Agreement and
the liabilities for the breach of any obligations in this Agreement and (b) any
covenants, representations or warranties contained in any Ancillary Agreement
and any liabilities for the breach of any obligations contained in any Ancillary
Agreement, in each case, shall survive each of the Separation and the
Distribution and shall remain in full force and effect.
 
SECTION 11.12. Waivers of Default.  Waiver by any party hereto or to any
Ancillary Agreement of any default by any other party hereto or thereto of any
provision of this Agreement or such Ancillary Agreement shall not be deemed a
waiver by the waiving party of any subsequent or other default.
 
SECTION 11.13. Specific Performance. Subject to Section 4.02 and notwithstanding
the procedures set forth in Article VIII, in the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of this Agreement or any Ancillary Agreement, the party or parties who are to be
hereby or thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief of its rights under this Agreement or such
Ancillary Agreement, in addition to any and all other rights and remedies at law
or in equity, and all such rights and remedies shall be cumulative. The other
party or parties shall not oppose the granting of such relief. The parties to
this Agreement and any Ancillary Agreement agree that the remedies at law for
any breach or threatened breach hereof or thereof, including monetary damages,
are inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at law would be adequate is waived.  Any
requirements for the securing or posting of any bond with such remedy are
waived.
 
 
 
30

--------------------------------------------------------------------------------


 
 
SECTION 11.14. Amendments.  No provisions of this Agreement or any Ancillary
Agreement shall be deemed waived, amended, supplemented or modified by any party
hereto or thereto, unless such waiver, amendment, supplement or modification is
in writing and signed by the authorized representative of the party against whom
it is sought to enforce such waiver, amendment, supplement or modification.
 
SECTION 11.15. Interpretation.  Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other genders as the context requires.  The terms “hereof, “ “herein, “ and
“herewith” and words of similar import, unless otherwise stated, shall be
construed to refer to this Agreement or the applicable Ancillary Agreement as a
whole (including all of the schedules, exhibits and appendices hereto or
thereto) and not to any particular provision of this Agreement or such Ancillary
Agreement.  Article, Section, Exhibit, Schedule and Appendix references are to
the articles, sections, exhibits, schedules and appendices of or to this
Agreement or the applicable Ancillary Agreement unless otherwise specified.  Any
reference herein to this Agreement or any Ancillary Agreement, unless otherwise
stated, shall be construed to refer to this Agreement or such Ancillary
Agreement as amended, supplemented or otherwise modified from time to time, as
permitted by Section 11.14 and the terms of any applicable provision in any
Ancillary Agreement.  The word “including” and words of similar import when used
in this Agreement (or the applicable Ancillary Agreement) shall mean “including,
without limitation,” unless the context otherwise requires or unless otherwise
specified.  The word “or” shall not be exclusive.
 
SECTION 11.16. Jurisdiction; Service of Process.  Any action or proceeding
arising out of or relating to this Agreement or any Ancillary Agreement shall be
brought in the courts of the State of Virginia located in the County of Henrico
or in the United States District Court for the Eastern District of Virginia (if
any party to such action or proceeding has or can acquire jurisdiction), and
each of the parties hereto or thereto irrevocably submits to the exclusive
jurisdiction of each such court in any such action or proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the action or proceeding shall be heard and
determined only in any such court and agrees not to bring any action or
proceeding arising out of or relating to this Agreement or any Ancillary
Agreement in any other court.  The parties to this Agreement or any Ancillary
Agreement agree that any of them may file a copy of this paragraph with any
court as written evidence of the knowing, voluntary and bargained agreement
between the parties hereto and thereto irrevocably to waive any objections to
venue or to convenience of forum.  Process in any action or proceeding referred
to in the first sentence of this Section may be served on any party to this
Agreement or any Ancillary Agreement anywhere in the world.
 
SECTION 11.17. Currency.  Unless otherwise specified, all references to
currency, monetary values and dollars in this Agreement and any Ancillary
Agreement shall mean United States (U.S.) dollars and all payments shall be made
in U.S. dollars.
 
SECTION 11.18. Late Payments. Except as expressly provided to the contrary in
this Agreement or in any Ancillary Agreement, any amount not paid when due
pursuant to this Agreement or any Ancillary Agreement shall accrue interest at a
rate per annum equal to the Prime Rate plus 2%.
 
 
 
 
 
31

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the Parties have caused this Separation and Distribution
Agreement to be executed by their duly authorized representatives.
 


THE BRINK’S COMPANY,
 
by
/s/ Michael Dan  
Name:     Michael T. Dan
 
Title:       President and Chief Executive Officer





BRINK’S HOME SECURITY HOLDINGS, INC.,
 
by
/s/ Robert B. Allen  
Name:       Robert B. Allen
 
Title:         President and Chief Executive Officer

 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 

 
Schedule I
Internal Transactions
 
The Internal Transactions will take place in the following steps, all of which
will occur prior to the Distribution in the following order.
 
Step 1:  First Internal Share Distribution.  Brink’s Holding Company will
dividend 100% of the stock of BHS Inc. to Brink’s Holding Company’s sole
shareholder, Pittston Services Group, Inc.
 
Step 2:  Second Internal Share Distribution.  Pittston Services Group, Inc. will
dividend 100% of the stock of BHS Inc. to its sole shareholder, Brink’s.
 
Step 3:  Payables Transactions.  Immediately prior to the Payables Transactions,
the following intercompany payables will be outstanding:
 
•    a payable from Brink’s to BHS Inc., in the form of an intercompany loan
(the “Distributing Payable”);
 
•    a payable from BHS Inc. to Guarding, in connection with BHS Inc.’s
sublicense of intellectual property from Guarding (the “BHS Inc. Payable”); and
 
•    a payable from BHS Canada to Guarding, in connection with BHS Canada’s
sublicense of intellectual property from Guarding (together with the BHS Inc.
Payable, the “BHS Payables”).
 
The Payables Transactions will consist of the following transactions:  Brink’s
will assume the BHS Payables and, in exchange for such assumption, BHS Inc.
(a) will transfer 100% of the outstanding capital stock of Guarding to Brink’s
and (b) will forgive the Distributing Payable.  The amount by which the BHS
Payables exceed the sum of (i) the fair market value of Guarding and (ii) the
Distributing Payable will be deemed a contribution by Brink’s to BHS Inc. for
U.S. federal income tax purposes.
 
Step 4:  Internal Share Contribution.  Brink’s (a) will contribute to BHS 100%
of the outstanding capital stock of BHS Inc. and (b) will contribute to BHS cash
in an amount equal to $50 million, as contemplated by the pro forma balance
sheet included in the Form 10.
 
Step 5:  BHS Share Recapitalization.  Whether before, after or simultaneously
with Step 4 above, Brink’s will cause the recapitalization of BHS so that the
number of outstanding shares of BHS capital stock will be equal to the number of
shares that will be distributed in the Distribution.
 
 
 